EXHIBIT 10.1

 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
March 28, 2013, between Global Telecom & Technology, Inc., a Delaware
corporation (the “Company”), and the persons  executing counterpart signature
pages to this Agreement.
 
Background:
 
The Company proposes to issue up to _______ shares of its common stock, par
value $0.001 per share (the “Common Stock”), in a private offering conducted
without registration under the Securities Act of 1933, as amended (the
“Securities Act”).  Each of the initial Holders (as defined below) has executed
and delivered to the Company a subscription agreement whereby such Holder has
agreed to purchase shares of Common Stock.   Since the Common Stock issued by
the Company will not be registered under the Securities Act, and therefore not
freely transferrable, and as a condition to executing and delivering their
respective subscription agreements, the Holders have requested the Company to
commit to file a registration statement with respect to the resale by the
Holders of the Common Stock they acquire.  As an inducement to the Holders to
enter into their respective subscription agreements and acquire the Common
Stock, the Company is willing to enter into this Agreement in order to provide
for the registration under the Securities Act of the Common Stock acquired by
the Holders.
 
Agreement:
 
In consideration of the foregoing and the representations, warranties, covenants
and agreements, and intending to be legally bound, the Company and the Holders
agree as follows:
 
1.           Definitions.  As used in this Agreement, the following capitalized
terms shall have the following meanings:
 
“Agreement” has the meaning set forth in the preamble.
 
“Common Stock” has the meaning set forth in Background.
 
“Commission” means the Securities and Exchange Commission.
 
“Company” has the meaning set forth in the preamble.
 
“Delay Period” has the meaning set forth in Section 3.
 
“Effectiveness Period” has the meaning set forth in Section 2.
 
“Exchange Act”  means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Holders” means Persons owning Transfer Restricted Securities.
 
“Information Delay Period” has the meaning set forth in Section 3.
 

 
 

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Prospectus” means the prospectus included in the Shelf Registration Statement,
as amended or supplemented by any prospectus supplement and by all other
amendments thereto, including post-effective amendments, and all material
incorporated by reference into such Prospectus.
 
“Registration Expenses” has the meaning set forth in Section 5.
 
“Securities Act” has the meaning set forth at Background.
 
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Transfer Restricted Securities,
and fees and disbursements of counsel for any Holder, except for the reasonable
fees and disbursements of counsel for the Holder required to be paid by the
Company under Section 6.
 
“Shelf Registration Statement” has the meaning set forth in Section 2.
 
“Transaction Delay Period” has the meaning set forth in Section 3.
 
“Transfer Restricted Securities” means each share of Common Stock issued
pursuant in the private offering referred to under the caption “Background”
above, until the earlier of (a) the date on which such share of Common Stock has
been effectively registered under the Securities Act and disposed of pursuant to
and in accordance with an effective Shelf Registration Statement, (b) the date
on which such share of Common Stock is distributed to the public pursuant to
Rule 144 or any other applicable exemption under the Securities Act without
additional restriction upon public resale or (c) at such time as such share of
Common Stock may be sold by a Holder under Rule 144(k).
 
“Virginia Courts” has the meaning set forth in Section 8(d).
 
2.           Shelf Registration.  The Company shall use its commercially
reasonable efforts to file with the Commission on or before May 28, 2013, a
registration statement relating to the offer and sale of the Transfer Restricted
Securities by Holders from time to time pursuant to Rule 415 under the
Securities Act and in accordance with the methods of distribution set forth
therein, which registration statement may be substituted for by one or more
subsequent registration statements each relating to the offer and sale of the
Transfer Restricted Securities by Holders from time to time (as in effect from
time to time, the “Shelf Registration Statement”), and the Company shall use its
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective by the Commission as soon as practicable after the filing
thereof, provided, however, that the Company may delay such filing or
effectiveness under the circumstances and during the periods described in
Section 3.  In addition, the Company shall use its commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective,
supplemented and amended for a period (the “Effectiveness Period”) ending on
March 28, 2014, or, if earlier, when all the shares of Common Stock covered by
the Shelf Registration Statement cease to be Transfer Restricted Securities.
 

 
2

--------------------------------------------------------------------------------

 

3.           Delay Periods; Suspension of Sales.
 
(a)           If at any time prior to the expiration of the Effectiveness Period
counsel to the Company (which counsel shall be experienced in securities laws
matters) has determined in good faith (as evidenced by a written statement to
that effect delivered to the Board of Directors of the Company) that it is
reasonable to conclude that the filing of the Shelf Registration Statement or
the compliance by the Company with its disclosure obligations in connection with
the Shelf Registration Statement may require the disclosure of information which
the Board of Directors of the Company has identified as material and which the
Board of Directors has determined that the Company has a bona fide business
purpose for preserving as confidential, then the Company may delay the filing or
the effectiveness of the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Shelf Registration Statement
for a period (an “Information Delay Period”) expiring three business days after
the earlier to occur of (i) the date on which such material information is
disclosed to the public or ceases to be material or the Company is able to so
comply with its disclosure obligations and Commission requirements or (ii) 45
days after the Company notifies the Holders of such good faith
determination.  There shall not be more than four Information Delay Periods
during the Effectiveness Period, and there shall not be two Information Delay
Periods during any contiguous 135 day period.
 
(b)           If at any time prior to the expiration of the Effectiveness Period
the Company is advised by a nationally recognized investment banking firm
selected by the Company that, in such firm’s written reasonable opinion
addressed to the Company, sales of Common Stock pursuant to the Shelf
Registration Statement at such time would materially adversely affect any
immediately planned underwritten public equity financing by the Company of at
least $5 million, the Company shall not be required to maintain the
effectiveness of the Shelf Registration Statement or amend or supplement the
Shelf Registration Statement for a period (a “Transaction Delay Period”)
commencing on the date of pricing of such equity financing and expiring three
business days after the earliest to occur of (i) the abandonment of such
financing or (ii) 90 days after the completion of such financing.  There shall
not be more than two Transaction Delay Periods during the Effectiveness Period.
 
(c)           A Transaction Delay Period and an Information Delay Period are
hereinafter collectively referred to as “Delay Periods” or a “Delay
Period.”  The Company will give prompt written notice, in the manner prescribed
by Section 8(b), to each Holder of each Delay Period.  Such notice shall be
given (i) in the case of a Transaction Delay Period, at least 20 days in advance
of the commencement of such Delay Period and (ii) in the case of an Information
Delay Period, as soon as practicable after the Board of Directors makes the
determination referenced in Section 3(a).  Such notice shall state to the
extent, if any, as is practicable, an estimate of the duration of such Delay
Period.  Each Holder, by his acceptance of any Transfer Restricted Securities,
agrees that (i) upon receipt of such notice of an Information Delay Period such
Holder will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the Shelf Registration Statement, (ii) upon receipt of such notice
of a Transaction Delay Period it will forthwith discontinue disposition of the
Common Stock pursuant to the Shelf Registration Statement and (iii) in either
such case, will not deliver any prospectus forming a part of the Shelf
Registration Statement in connection with any sale of Transfer Restricted
Securities until the expiration of such Delay Period.
 

 
3

--------------------------------------------------------------------------------

 

4.           Registration Procedures.  In connection with the Shelf Registration
Statement and any Prospectus required by this Agreement to permit the sale or
resale of Transfer Restricted Securities, the following provisions shall apply:
 
(a)           The Company shall furnish to each Holder, promptly after filing
thereof with the Commission, a copy of the Shelf Registration Statement and each
amendment thereto or each amendment or supplement to the Prospectus included
therein.
 
(b)           The Company shall take such action as may be reasonably necessary
so that (i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming a part thereof and any supplement or amendment thereto
complies in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) the Shelf Registration Statement and any amendment
thereto (in either case, other than with respect to written information
furnished to the Company by or on behalf of any Holder specifically for
inclusion therein) does not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statement therein not misleading and (iii) the Prospectus and any supplement
thereto (in either case, other than with respect to such information from
Holders) does not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(c)           The Company shall promptly advise the Holders of Transfer
Restricted Securities registered under the Shelf Registration Statement (which
advice pursuant to clauses (ii) - (iv) shall be accompanied by an instruction to
suspend the use of the Prospectus until the requisite changes have been made)
and, if requested by such Persons, shall confirm such advice in writing:
 
(i)           when the Shelf Registration Statement and any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;
 
(ii)           of any request by the Commission for amendments to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto;
 
(iii)           of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or of the suspension by
any state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes; and
 
(iv)           of the happening of any event that requires the making of any
changes in the Shelf Registration Statement or the Prospectus so that, as of
such date, the Shelf Registration Statement and the Prospectus do not contain an
untrue statement of a material fact and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the
 

 
4

--------------------------------------------------------------------------------

 

Prospectus, in light of the circumstances under which they were made) not
misleading.
 
(d)           If at any time the Commission shall issue any stop order
suspending the effectiveness of the Shelf Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Company shall
use its commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time.
 
(e)           The Company shall furnish to each Holder of Transfer Restricted
Securities included under the Shelf Registration Statement, without charge, at
least one copy of the Shelf Registration Statement and each post-effective
amendment thereto, including all financial statements and schedules, documents
incorporated by reference therein and, if the Holder so requests in writing, all
exhibits (including exhibits incorporated therein by reference).
 
(f)           The Company shall, during the Effectiveness Period, deliver to
each Holder of Transfer Restricted Securities included under the Shelf
Registration Statement, without charge, such reasonable number of copies of the
Prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request to facilitate the public sale or other disposition of the
Transfer Restricted Securities by the selling Holder.
 
(g)           Prior to any public offering pursuant to the Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to register
or qualify or cooperate with the Holders of Transfer Restricted Securities
registered thereunder in connection with the registration and qualification of
such Transfer Restricted Securities under the securities or Blue Sky laws of
such jurisdictions as such Holders reasonably request in writing and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of such Transfer Restricted Securities; provided,
however, that the Company will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.
 
(h)           Upon the occurrence of any event contemplated by Section 4(c)(ii)
- (iv), and subject to the provisions of Section 3, the Company shall file (and
use its commercially reasonable efforts to have declared effective as soon as
possible) a post-effective amendment to the Shelf Registration Statement or an
amendment or supplement to the Prospectus or file any other required document so
that, as thereafter delivered to the purchasers of Transfer Restricted
Securities registered under the Shelf Registration Statement, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in light of the
circumstances under which they were made not misleading.  Each Holder of
Transfer Restricted Securities registered under the Shelf Registration Statement
agrees by acquisition of such Transfer Restricted Securities that, upon receipt
of any notice from the Company of the existence of any fact of the kind
described in Section 4(c)(ii) - (iv), such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the Shelf Registration
Statement until such Holder receives copies of the supplemented or amended
 

 
5

--------------------------------------------------------------------------------

 

Prospectus contemplated by this Section 4(h), or until such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and such
Holder has received copies of any additional or supplemental filings which are
incorporated by reference in the Prospectus.  If so directed by the Company,
each Holder will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Transfer Restricted Securities current at the time of
receipt of such notice.
 
(i)           The Company shall use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders or otherwise provide in accordance
with Section 11(a) of the Securities Act, as soon as practicable after the
effective date of the Shelf Registration Statement an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act.
 
(j)           The Company may require each Holder of Transfer Restricted
Securities to be registered under the Shelf Registration Statement to furnish to
the Company such information regarding such Holder and the distribution of such
Holder’s securities thereunder as the Company may from time to time reasonably
require for inclusion in the Shelf Registration Statement, and the Company may
exclude from such registration the Transfer Restricted Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.
 
(k)           Upon the delivery of an executed confidentiality agreement in such
form as the Company may reasonably request, the Company shall make available at
reasonable times for inspection by the Holders and their authorized
representatives all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries as shall be reasonably
necessary or desirable to enable them to exercise their due diligence
responsibilities in connection with the Shelf Registration Statement.
 
(l)           The Company shall use its commercially reasonable efforts, subject
to any applicable rules thereto, to cause all Common Stock included among the
Transfer Restricted Securities to be listed on each securities exchange on which
the Common Stock is listed.
 
5.           Registration Expenses.  Except as otherwise provided in Section 6,
the Company shall bear all expenses incurred in connection with the performance
of or compliance with its obligations under Sections 2 and 4, including without
limitation all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses and fees and disbursements of counsel for the Company and all
independent certified public accountants, and other persons retained by the
Company (all such expenses being herein called “Registration
Expenses”).  Registration Expenses shall also include the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the Common Stock to be registered on each
securities exchange on which the Common Stock is listed. Each Holder will pay
its own Selling Expenses.
 

 
6

--------------------------------------------------------------------------------

 

6.           Indemnification and Contribution.
 
(a)           The Company agrees to indemnify and hold harmless each Holder (for
purposes of this Section 6, “Holder” shall include the officers, directors,
employees, managers and partners and agents, and each Person, if any, who
controls any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages, expenses or liabilities, joint or several (and actions, proceedings,
suits and litigation in respect thereof), whatsoever, as the same are incurred,
to which such Holder or any such controlling Person may become subject, under
the Securities Act, the Exchange Act or any other statute or at common law or
otherwise (i) insofar as such losses, claims, damages, expenses or liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement, or any
preliminary Prospectus or Prospectus (as from time to time amended and
supplemented) or arise out of or are based upon the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein (with respect to any preliminary Prospectus or
Prospectus, in the light of the circumstances under which they were made), not
misleading; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, or any
preliminary Prospectus or Prospectus or any such amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any such Holder specifically for inclusion therein
and provided, further, that the Company shall not be liable to any such Holder
under the indemnity agreement in this Section 6(a)(i) with respect to any
preliminary Prospectus or Prospectus (as such Prospectus has then been amended
or supplemented) to the extent that any such loss, liability, claim, damage or
expense of such Holder arises out of a sale of Transfer Restricted Securities by
such Holder to a Person to whom there was not sent or given, at or prior to the
written confirmation of such sale, a copy of the Prospectus (or of the
Prospectus as then amended or supplemented) if the Company has previously
furnished copies thereof to such Holder a reasonable time in advance and the
loss, liability, claim, damage or expense of such Holder results from an untrue
statement or alleged untrue statement or omission or alleged omission of a
material fact contained in the preliminary Prospectus (or the Prospectus) which
was corrected in the Prospectus (or the Prospectus as amended or supplemented)
or (ii) to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon any action or failure to act by such Holder that
is found in a final judicial determination (or a settlement tantamount thereto)
to constitute bad faith, willful misconduct or gross negligence on the part of
such Holder.  The indemnity agreement in this Section 6(a) shall be in addition
to any liability which the Company may have at common law or otherwise.
 
(b)           Each Holder agrees to indemnify and hold harmless the Company and
its subsidiaries and each of their respective officers, directors, employees and
agents, and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, to the same
extent as the foregoing indemnity from the Company to the Holders, but only with
respect to statements or omissions, if any, made in conformity with information
relating to such Holder furnished in writing by such Holder specifically for use
in the Shelf Registration Statement, or any preliminary Prospectus or the
Prospectus or any amendment thereof or supplement thereto; provided, however,
that the
 

 
7

--------------------------------------------------------------------------------

 

obligation to indemnify will be individual to each Holder and will be limited to
the amount of net proceeds received by such Holder from the sale of Transfer
Restricted Securities pursuant to the Shelf Registration Statement.
 
(c)           Promptly after receipt by an indemnified party under this Section
6 of notice of the commencement of any action, suit or proceeding, such
indemnified party shall, if a claim in respect thereof is to be made against one
or more indemnifying parties under this Section 6, notify each party against
whom indemnification is to be sought in writing of the commencement thereof (but
the failure to notify an indemnifying party shall not relieve such indemnifying
party from any liability which it may have under Sections 6(a) or (b) unless and
to the extent that it has been prejudiced in a material respect by such failure
or from the forfeiture of substantial rights and defenses).  In case any such
action, suit or proceeding is brought against any indemnified party, and it
notifies an indemnifying party or parties of the commencement thereof, the
indemnifying party or parties will be entitled to participate therein, and to
the extent it may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party, which may be the same counsel as counsel to the indemnifying
party.  Notwithstanding the foregoing, the indemnified party or parties shall
have the right to employ its or their own counsel in any such case but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying parties in connection with the defense of such
action at the expense of the indemnifying party, (ii) the indemnifying parties
shall not have employed counsel reasonably satisfactory to such indemnified
party to take charge of the defense of such action within a reasonable time
after notice of commencement of the action or (iii) such indemnified party or
parties shall have reasonably concluded, after consultation with counsel to such
indemnified party or parties, that a conflict of interest exists which makes
representation by counsel chosen by the indemnifying party not advisable (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses of one additional counsel shall be borne by
the indemnifying parties.  In no event shall the indemnifying parties be liable
for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or
circumstances.  Anything in this Section 6 to the contrary notwithstanding, an
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent.
 
(d)           In order to provide for just and equitable contribution in any
case in which (i) an indemnified party makes claim for indemnification pursuant
to this Section 6, but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
the express provisions of this Section 6 provide for indemnification in such
case, or (ii) contribution under the Securities Act may be required, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid as a result of such losses, claims, damages,
expenses or liabilities (or actions, suits, proceedings or litigation in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
each of the contributing parties, on the
 

 
8

--------------------------------------------------------------------------------

 

one hand, and the party to be indemnified, on the other hand, in connection with
the statements or omissions that resulted in such losses, claims, damages,
expenses or liabilities, as well as any other relevant equitable
considerations.  Relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by a Holder, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, expenses or liabilities (or
actions, suits, proceedings or litigation in respect thereof) referred to above
in this Section 6(d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating,
preparing or defending any such action, claim, suit, proceeding or
litigation.  Notwithstanding the provisions of this Section 6(d), no Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Transfer Restricted Securities sold by such
indemnifying party and distributed to the public were offered to the public
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 12(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 6, each Person, if any, who
controls the Company within the meaning of the Securities Act, each executive
officer of the Company and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to this Section
6(d).  Any party entitled to contribution will, promptly after receipt of notice
of commencement of any action, suit, proceeding or litigation against such party
in respect to which a claim for contribution may be made against another party
or parties under this Section 6(d), notify such party or parties from whom
contribution may be sought, but the omission so to notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have hereunder or otherwise than under this
Section 6(d), or to the extent that such party or parties were not adversely
affected by such omission.  The contribution agreement set forth above shall be
in addition to any liabilities which any indemnifying party may have at common
law or otherwise.
 
7.           Rules 144.  If any Holder shall transfer any Transfer Restricted
Securities pursuant to Rule 144 under the Securities Act, he Company shall
cooperate, to the extent commercially reasonable, with such Holder and shall
provide to such Holder such information and take such other actions as such
Holder may reasonably request.
 
8.           Miscellaneous.
 
(a)           No Inconsistent Agreements.  The Company will not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.
 
(b)           Notices.  All notices and other communications provided for in
this Agreement shall be in writing and shall be delivered personally, mailed by
registered or certified mail, return receipt requested and postage prepaid, or
mailed by a recognized overnight courier service, in each case if to the
Investor, at the Investor’s address set forth on the signature page of this
Agreement, and if to the Company to: Global Telecom & Technology, Inc., 8484
Westpark
 

 
9

--------------------------------------------------------------------------------

 

Drive, Suite 720, McLean, Virginia 22102, Attn: General Counsel or, in either
case, to such other address as the Investor or the Company may designate to the
other in writing.  Each notice or other communication transmitted in the manner
described in this Section 8(a) shall be deemed to have been given and received
for all purposes: (a) upon personal delivery to the party to be notified, (b)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (c) on the next business day after
deposit with a recognized overnight courier.
 
(c)           Governing Law.  THIS AGREEMENT, ALL TRANSACTIONS CONTEMPLATED
HEREBY, ALL RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ALL DISPUTES BETWEEN
THE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY OF THE FOREGOING SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF VIRGINIA, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
 
(d)           Consent to Jurisdiction.  EACH PARTY AGREES THAT ANY AND ALL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY RELATIONSHIPS
BETWEEN THE PARTIES HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES ARISING OUT
OF OR WITH RESPECT TO ANY OF THE FOREGOING SHALL BE COMMENCED AND PROSECUTED
EXCLUSIVELY IN THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF VIRGINIA,
ENCOMPASSING FAIRFAX COUNTY, AND ANY APPELLATE COURTS THEREFROM (COLLECTIVELY,
THE “VIRGINIA COURTS”).  EACH PARTY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY TRANSACTIONS CONTEMPLATED HEREBY, ANY
RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY DISPUTES BETWEEN THE PARTIES
ARISING OUT OF OR WITH RESPECT TO ANY OF THE FOREGOING IN ANY OF THE VIRGINIA
COURTS.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH PROCEEDING IN ANY OF THE
VIRGINIA COURTS.  EACH PARTY CONSENTS AND SUBMITS TO THE EXCLUSIVE PERSONAL
JURISDICTION OF ANY OF THE VIRGINIA COURTS IN RESPECT OF ANY SUCH PROCEEDING.
 
(e)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TRANSACTIONS
CONTEMPLATED HEREBY, ANY RELATIONSHIPS BETWEEN THE PARTIES HEREUNDER AND ANY
DISPUTES BETWEEN THE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY OF THE
FOREGOING WILL INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUCH PROCEEDING.
 

 
10

--------------------------------------------------------------------------------

 

(f)           Counterparts.  This Agreement may be executed in
counterparts.  This Agreement will become binding on the Investor upon the
execution and delivery of this Agreement by the Investor, and it shall become
binding upon the Investor and the Company in all respects upon execution and
delivery by the Company.  Counterparts may be delivered via facsimile,
electronic mail (including pdf) or other transmission method and any counterpart
so delivered shall be deemed to have been duly and validly delivered and be
valid and effective for all purposes.
 
(g)           Severability.  The determination by a court of competent
jurisdiction that any provision of this Agreement is invalid or unenforceable
shall in no way affect the validity or enforceability of any other provision of
this Agreement, which shall remain in full force and effect in the same manner
and to the same extent as if the invalid or unenforceable provision had not been
contained in this Agreement.  If any such invalidity or unenforceability of a
provision of this Agreement becomes known or apparent to either of the parties,
the parties shall negotiate promptly and in good faith in an attempt to make
appropriate changes and adjustments to such provisions specifically and this
Agreement generally to achieve as closely as possible, consistent with
applicable law, the intent and spirit of such provision specifically and this
Agreement generally.
 
(h)           Further Assurances. Each of the Company and the Investor agrees to
execute such additional documents or instruments as may be reasonably necessary
or desirable in order to carry out the provisions of this Agreement.
 
(i)           Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
or their respective successors and permitted assigns any rights or remedies
under or by reason of this Agreement, except as expressly provided in this
Agreement.
 
(j)           Amendment and Waiver.  Neither this Agreement nor any provisions
hereof shall be waived, modified, amended, discharged or terminated except by an
instrument in writing signed by the Company (if the Company is the party against
whom such waiver, modification, amendment, discharge or termination is sought)
or the Holders of a majority of the Transfer Restricted Securities issued and
outstanding at such time (if the Holders are the party against whom such waiver,
modification, amendment, discharge or termination is sought).  No delay or
omission in exercising, or failure to exercise, any right, power or remedy
accruing to any party under this Agreement, upon any breach or default of any
other party under this Agreement, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of either party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to either party, shall be
cumulative and not alternative.
 

 
11

--------------------------------------------------------------------------------

 

(k)           Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of any of the parties will bind and inure to the
benefit of their respective heirs, executors, administrators, successors, legal
representatives and assigns.  In addition, whether or not any express assignment
has been made, the provisions of this Agreement which are for the benefit of
Holders are also for the benefit of, and enforceable by, any subsequent Holder.
 
(l)           Entire Agreement.  This Agreement (including the attachments
hereto) contains the entire agreement of the parties with respect to the subject
matter hereof, and supersedes any prior communications, understandings or
agreements of the parties with respect to the subject matter hereof.
 
(m)           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
(n)           Construction.  The parties agree that this Agreement is the
product of negotiations between sophisticated persons, each of whom was
represented by counsel, and each of whom had an opportunity to participate in,
and did participate in, the drafting of each provision hereof.  Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party but rather shall be given fair and reasonable
construction without regard to the rule of contra proferentem.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Unless otherwise specified or the context
otherwise requires, (a) references made in this Agreement to a Section or a
Schedule are to a Section or a Schedule of or to this Agreement, and (b) the
term “or” has the inclusive meaning represented by the term “and/or”.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import.  References to
any Person include the successors and permitted assigns of that Person.
 
[signature page follows]
 

 
12

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the Company and the Investors have executed this
Agreement as of the date first written above.
 

 
GLOBAL TELECOM & TECHNOLOGY, INC.
     
By:
   
Name:
   
Title:
 






 
HOLDER (if individual):
     
Name:
   
Title:
 






 
HOLDER (if entity):
     
Name of Entity:
   
By:
 
   
Name:
 
   
Title:
 
 




 
13

--------------------------------------------------------------------------------

 



 
Schedule A


HOLDERS




Name and Address
   
Number of shares of 
Common
Stock owned
 
 
     
 
     
 
     
 
     
 
     
 
     
 
   








 
14

--------------------------------------------------------------------------------

 
